DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Atty. James P. Zeller (Reg. No. 28,491) on 05/19/22.
The application has been amended as follows: 
	Claims 2 and 13-20 have been canceled.
	1. (Currently Amended) A laser stimulated lock-in thermography (LLT) crack detection system comprising:
a spatial light modulator for reflecting a laser beam to focus the laser beam onto a sample for detection of a crack, hole, or scratch; and
a controller coupled to the spatial light modulator and configured to control operation of the spatial light modulator to switch focus of the laser beam onto the sample between a plurality of LLT laser beam focus configurations for detection of the crack, hole, or scratch on the sample, wherein the plurality of LLT laser beam focus configurations comprise a plurality of spot LLT laser beam focus configurations and at least one line LLT laser beam focus configuration, wherein the spatial light modulator comprises an electrically tuned diffractive optical element to control divergence angle and spot size or line width for focus of the laser beam onto the sample between the plurality of LLT laser beam focus configurations.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a laser stimulated lock-in thermography LLT crack detection system comprising all the specific elements with the specific combination including a controller coupled to the spatial light modulator and configured to control operation of the spatial light modulator to switch focus of the laser beam onto the sample between a plurality of LLT laser beam focus configurations for detection of the crack, hole, or scratch on the sample, wherein the plurality of LLT laser beam focus configurations comprise a plurality of spot LLT laser beam focus configurations and at least one line LLT laser beam focus configuration, wherein the spatial light modulator comprises an electrically tuned diffractive optical element to control divergence angle and spot size or line width for focus of the laser beam onto the sample between the plurality of LLT laser beam focus configurations in set forth of claim 1, wherein dependent claims 4 and 6-12 are allowable by virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 21, 2022


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886